1 F.3d 287
72 A.F.T.R.2d 93-6337, 93-2 USTC  P 50,533
KEYSTONE CONSOLIDATED INDUSTRIES, INC., Petitioner-Appellee,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellant.
No. 91-4208.
United States Court of Appeals,Fifth Circuit.
Aug. 25, 1993.

Shirley D. Peterson, Asst. Atty. Gen., U.S. Dept. of Justice, Tax Div., Steven W. Parks, Kenneth L. Greene, Gary R. Allen, Chief, Appellate Sec. Tax Div., Dept. of Justice, Abraham N.M. Shashy, Jr., Chief Counsel, Washington, DC, for respondent-appellant.
Raymond P. Wexler, Todd F. Maynes, Timothy M. Mlsna, Kirkland & Ellis, Chicago, IL, Ralph P. End, Dallas, TX, for Keystone Consolidated Industries, Inc.
Appeal from the Decision of the United States Tax Court.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before JOLLY, JONES, and EMILIO M. GARZA, Circuit Judges.

ORDER:

1
On January 17, 1992, we affirmed the tax court's grant of summary judgment in favor of Keystone Consolidated Industries, Inc., see Keystone Consolidated Industries, Inc. v. Commissioner, 951 F.2d 76 (5th Cir.1992).  On May 24, 1993, the Supreme Court reversed in an opinion at --- U.S. ----, 113 S.Ct. 2006, 124 L.Ed.2d 71 (1993), and remanded to us for further disposition.  In accordance therewith, we now remand the case to the Tax Court for its further proceedings, not inconsistent with the Supreme Court's decision.


2
SO ORDERED.